           Case 1:20-cv-01603-VEC Document 48 Filed 10/30/20          USDCPage 1 of 2
                                                                             SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
                                                                      DOC #:
UNITED STATES DISTRICT COURT                                          DATE FILED: 10/30/2020
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 ALBERTO MONTALVO, DANIEL HURTADO, :
 FREDY RAMIREZ, JOSE RICARDO LOPEZ,                             :
 MARIO VARGAS, MAURICIO SANTOS,                                 :
 VICTOR HUGO SERRANO, ON BEHALF OF                              :
 THEMSELVES, FLSA COLLECTIVE                                    :
 PLAINTIFFS, AND THE CLASS,                                     :
                                                                :
                                              Plaintiffs,       : 20-CV-1603 (VEC)
                                                                :
                            -against-                           :     ORDER
                                                                :
                                                                :
 FIG & OLIVE FOUNDERS LLC, FIG & OLIVE :
 INC. DOING BUSINESS AS FIG & OLIVE                             :
 UPTOWN,                                                        :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on February 24, 2020, Plaintiffs filed a Complaint alleging violations of the

Fair Labor Standards Act and related state law claims, Dkt. 1; and

       WHEREAS on October 30, 2020, Plaintiffs filed a notice of voluntary dismissal pursuant

to Federal Rule of Civil Procedure 41(a), Dkt. 47;

       IT IS HEREBY ORDERED that Plaintiffs must inform the Court by no later than Friday,

November 6, 2020, whether the parties have entered in a settlement agreement to resolve

Plaintiffs claims. If the parties have settled, the Court may not dismiss this action unless the

settlement agreement has been approved by either the Court or the Department of Labor (DOL).

See Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015). If the parties

have not entered into a settlement agreement, Plaintiffs’ counsel must submit a sworn affidavit
          Case 1:20-cv-01603-VEC Document 48 Filed 10/30/20 Page 2 of 2




that his clients have agreed to dismiss the case without settlement and that counsel has informed

his clients that they have the right to retain another attorney and refile the case.



SO ORDERED.
                                                            ________________________
Date: October 30, 2020                                         VALERIE CAPRONI
      New York, New York                                     United States District Judge




                                                   2
